Levine, J. (dissenting in part and concurring in part).
In my view, the convictions on counts Nos. 8, 9, 12, 14, 15, 17, 21, 22, 25, 26 and 28, for sexual abuse in the first degree, and counts Nos. 4, 11, 13, 16, 20 and 31, for endangering the welfare of a child in the first degree, should be reversed and those counts dismissed as violative of the prohibition against ex post facto laws (US Const, art I, § 10, cl 1; see also, US Const, art I, § 9, cl 3). As to each such count, the crime was committed before the effective date of the amendment to Penal Law § 130.16, which eliminated the corroboration requirement for the testimony of a victim of a sex offense for which lack of consent is due to the victim’s young age (L 1984, ch 89). Despite the strong arguments made to the contrary by the majority here and in People v Spearman (128 Misc 2d 112), as well as the scholarly criticism of general application of the ex post facto prohibition to changes in the law of criminal evidence (see, Tribe, American Constitutional Law § 10-3, at 483-484; 1 Wig-more, Evidence § 7, at 462-475 [Tillers rev]), I read the case law, both State and Federal, to continue to apply the rule announced in Calder v Bull (3 Dallas [3 US] 386, 390) that the Ex Post Facto Clauses bar retroactive application of a statute that "alters the legal rules of evidence, and receives less, or different testimony, than the law required at the time of the commission of the offence, in order to convict the offender”. The ex post facto prohibition cannot be avoided merely by classifying the change in rule as procedural, in that no element of the crime has been altered, no punishment increased and the standard of proof beyond a reasonable doubt unchanged. The United States Supreme Court continues to apply a more general test, whether the change is a significant "disadvantage [to] the offender affected by it” (Weaver v Graham, 450 US 24, 29; see also, Beazell v Ohio, 269 US 167, 170), or is "more onerous” than the prior law (Dobbert v Florida, 432 US 282, 293). "Alteration of a substantial right, however, is not merely procedural, even if the statute takes a seemingly procedural form” (Weaver v Graham, supra, at 29, n 12 [emphasis supplied]). Our Court of Appeals likewise continues to apply the prohibition in the evidence context: "Statutes that change the rules of evidence so as to require a lesser amount of evidence or evidence of different facts in order to convict are ex post facto” (People v Nival, 33 NY2d 391, 396, appeal dismissed, cert denied 417 US 903).
I find the conclusion inescapable that removal of the requirement of corroboration of a child sex offense victim’s *140testimony represents the kind of substantial change to the disadvantage of the rights of an accused that runs afoul of the Ex Post Facto Clause. On its face, Penal Law § 130.16 clearly reduces the quantum of evidence necessary to convict, and does so in a way that was intended to materially alter the previous balance between defense and prosecution in cases of sex offenses against children. As the Governor’s approval message notes, under the previous law "too few cases against child sex offenders can be successfully prosecuted because of the requirement that the testimony of the victim be corroborated”; the bill was praised, inter alia, for "promoting more effective prosecution of these cases” (Executive Dept mem, 1984 McKinney’s Session Laws of NY, at 3580). Functionally, I see little to distinguish between retroactive application of a statute which alters the standard of proof or eliminates or shifts the burden of proof on a defense, all of which have been held to run afoul of the Ex Post Facto Clauses, and the statute in question here. In each instance, the purpose and effect of the law is to change the rules significantly to the advantage of . the prosecution and the detriment of the accused. As such, retrospective application violates two underlying purposes of the prohibition, i.e., to guard against potentially vindictive legislation (Weaver v Graham, 450 US 24, 29, supra; Malloy v South Carolina, 237 US 180, 183; Tribe, American Constitutional Law § 10.2, at 478) and to enforce the basic constitutional separation of power as to the criminal law, under which the Legislature is confined to penal decisions with prospective effect and may not interfere with the executive and judicial functions of prosecuting and punishing violations of existing law (Weaver v Graham, supra, at 29, n 10; Prater v U. S. Parole Commn., 802 F2d 948, 953).
The prevailing view among most courts has been to treat retroactive abrogation of corroboration requirements as ex post facto (see, Government of Virgin Is. v Civil, 591 F2d 255; Bowyer v United States, 422 A2d 973 [DC]; State v Byers, 102 Idaho 159, 627 P2d 788; State v Schreuder, 726 P2d 1215 [Utah]; see also, People v Dotson, 72 Misc 2d 545), although a minority of courts have ruled otherwise (see, Murphy v Sowders, 801 F2d 205, cert denied — US —, 107 S Ct 1593; Murphy v Commonwealth, 652 SW2d 69 [Ky], cert denied 465 US 1072; see also, People v Spearman, supra). The latter decisions rely heavily upon two United States Supreme Court decisions considering the ex post facto effects of changes in certain evidentiary rules (Thompson v Missouri, 171 US 380 *141[rendering handwriting exemplars admissible for purposes of comparison with disputed handwritings]; Hopt v Utah, 110 US 574 [removal of witness disqualification of convicted felons]). Hopt and Thompson, however, are quite distinguishable in that the statutory changes therein considered were of general civil and criminal application and were neutral in purpose and over-all effect. As noted in Thompson: "Nor did [the statute] give the prosecution any right that was denied to the accused. It placed the State and the accused upon an equality; for the rule established by it gave to each side the right to have disputed writings compared with writings proved to the satisfaction of the judge to be genuine” (Thompson v Missouri, supra, at 387-388).
Accordingly, the convictions on those counts which relate to crimes committed before the effective date of Penal Law § 130.16 and, as conceded by the People, lack the necessary corroborative evidence should be reversed and the counts dismissed.